On Petition for rehearing in this cause it has been made to appear that this Court in its opinion filed erred in that it failed to consider a certified copy of an amended notice and entry of an appeal filed pursuant to an order of this Court previously made. The petition has attached thereto a copy of an order of this Court, viz.:
"This cause coming on to be heard upon motion of Ralph B. Wilson, as Executor, etc., to quash the appeal herein and having been duly considered, it is ordered by the Court that said motion be considered and treated as a motion for summons and severance and that as so treated the motion be and it is hereby granted."
Subsequent to the entry of the aforesaid order there was filed in this Court a certified copy of an amended notice and *Page 267 
entry of an appeal as filed in the Circuit Court of Putnam County, Florida, the material portions of which are, viz.:
                 "IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT OF THE STATE OF FLORIDA, IN AND FOR PUTNAM COUNTY. IN CHANCERY. No. 3395.
"City of PALATKA, a municipal corporation, Plaintiff, v. RALPH B. WILSON, as Executor, etc., et al., Defendants.
                "AMENDMENT OF NOTICE AND ENTRY OF APPEAL
"Come now the defendants, Irene Otto Brown, and Robert T. Brown, her husband, by leave of the Supreme Court of the State of Florida first had and obtained, and amend the notice and entry of appeal heretofore filed and entered herein on the 15th day of January, A.D. 1937, by adding and inserting therein the names of the defendant Ralph B. Wilson as Executor of the Last Will and Testament of Asa E. Wilson, deceased, W.A. Williams, Jr., as Clerk of Circuit Court of Putnam County, Florida, and his deputies, and his and their successors in office, and Frank Fulton, as Administrator of the Estate of W.C. Foster, deceased, as appellants in said cause.
"This 1st day of May, A.D. 1937.
                                "Walter F. Rogers "William T. Rogers "Eugene Williams
                           "Attorneys for Irene Otto Brown and Robert T. Brown, her husband."
On June 21, 1937, Ralph B. Wilson, as Executor of the last Will and Testament of Asa E. Wilson, by H.E. Merriday, his solicitor, filed in this Court a motion to quash the amendment of the entry of the appeal in so far as the same sought to review the decree of the lower court on the *Page 268 
following grounds: (a) that he was not named as an appellee in the original or amended entry of appeal; (b) that he had not appealed therefrom but Irene Otto Brown and Robert T. Brown,without his consent, named him and others as appellants; (c) this Court was without jurisdiction over him as a party appellee. The aforesaid motion was considered by this Court, when the following order was made: "* * * considered and treated as a motion for summons and severance and that as so treated the motion be and it is hereby granted."
It will be observed that Ralph B. Wilson as executor of the last Will and Testament of Asa E. Wilson, because of the aforesaid order, is not a party to this appeal.
While the title to the land described in the final decree appealed from is vested in Ralph B. Wilson, as executor of the last Will and Testament and Asa E. Wilson, and his right thereunder cannot be considered by this Court because he is not a party to the appeal, the title to the tax certificate No. 420 is vested in Frank Fulton, as Administrator of the Estate of W.C. Foster, deceased, Irene Otto Brown and husband, Robert T. Brown, and embraces the lands described in the final decree as the property of the late Asa E. Wilson.
The Court considered the merits of the appeal of all parties to the cause, other than the rights of Ralph B. Wilson, as Executor of the last Will and Testament of Asa E. Wilson, and the decree appealed from affirmed. We have given due consideration to each point raised by the petition for a rehearing and each is without merit or cannot be considered in this appeal because of the absence of necessary parties. The petition for a rehearing is denied.
  WHITFIELD, TERRELL and BUFORD, J.J., concur. *Page 269